The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 2, lines 15, 16, 19, note that the recitations of “referred to massive MIMO” (i.e. lines 15, 16) and “referred to as FD (Full Dimension)- MIMO” (i.e. line 19) should be rewritten as --referred to as “massive MIMO”-- and --referred to as “FD (Full Dimension)- MIMO”--, respectively at these instances for appropriate characterizations. Page 3, line 8, note that --an-- should be inserted after “of” for idiomatic clarity; line 14, note that the term “Disclosure” should be rewritten as --Summary of the Invention-- for consistency with PTO guidelines. Page 4, line 7, note that a --,-- should be inserted after “tension” for grammatical clarity. Page 5, lines 1, 2, note that it is unclear with respect to what defined feature would “an outer member” be associated with and thus appropriate clarification is needed; line 11, note that it is unclear how the recited function of “to absorb assembly tolerance existing …” would be associated with the defined features and thus appropriate clarification is needed; line 12, note that it is unclear with respect to what defined feature would “a terminal insertion port” be associated with and thus appropriate clarification is needed; lines 20, 21, note that it is unclear with respect to what defined feature would “a terminal insertion port” be associated with and thus appropriate clarification is needed. Page 6, line 4, note that the recitation of “in a top-to-bottom direction” is vague in meaning, especially since no such “top-to-bottom” orientation has been positively established and thus appropriate clarification is needed; lines 6, 7, note that the respective recitations of “upper end portion” and “lower end portion”, at these instances are vague in meaning, especially in view of the indefinite nature of “upper” and “lower” orientations associated with the disclosed features and thus appropriate clarification is needed; lines 13, 14, note that the recitation of “the outer circumference of the first side terminal” is vague in meaning, especially since no “outer circumferential surface” has been positively associated with the “first side terminal” and thus appropriate clarification is needed. Page 7, lines 6, 8, note that it is unclear how “two or more elastic rings” (i.e. line 8) relates to the “at least one elastic ring”, as recited in line 6 (i.e. the two or more elastic rings are a part of the at least one elastic ring, the two or more elastic rings are separate and distinct from the at least one elastic ring, etc.) and thus appropriate clarification is needed. Page 9, line 2, it is noted that --Brief-- should be inserted prior to “Description” for consistency with PTO guidelines. Page 12, line 5, note that --for Carrying Out the Invention-- should be inserted after “Best Mode” for consistency with PTO guidelines. Page 12, lines 19, 20, note that the recitation of “such as first, second, A, B, (a) and (b) may” should be rewritten as -- such as “first”, “second”, “A”, “B”, “(a)” and “(b)” may-- for an appropriate characterization; line 20, note that the recitation of “of such terms” should be rewritten as just --term--. Page 14, line 1, note that the recitation of “which an equal number … 7 to” should be rewritten as --which a number … 7 equals to-- for an appropriate characterization; line 3, note that --(ANT)-- should be inserted after “antenna” for an appropriate characterization; line 4, note that the recitation of “PCB 8” does not appear consistent with the subsequent recitations of reference label “8” being designated as an “outer member” and thus appropriate clarification is needed. Page 15, lines 8, 9, note that the reference label “31” being associated with “FIG. 4” is vague in meaning, especially since FIG. 4 does not depict such a reference label therein and thus appropriate clarification is needed; lines 12 & 13, note that the recitation of “reference numeral ‘40’ among numbers in the tens in FIG. 4” is vague in meaning and thus appropriate clarification is needed; line 20, note that the recitation of “except reference numerals in the hundreds” is vague in meaning and thus appropriate clarification is needed. Page 16, line 19, note that the recitation of “whose part is” should be rewritten for a more appropriate characterization; line 24, note that the pronoun “it” should be rewritten to indicate the intended feature for clarity and completeness of description. Page 17, line 11, note that “it is feared” should be rewritten for a more appropriate characterization; line 12, note that “be” should be rewritten as --become-- for idiomatic clarity. Page 18, line 24, note that --(FIG. 5)-- should be inserted after “31” for consistency with the labeling in that drawing. Page 19, lines 10, 20, note that “outer member 8” (i.e. line 10) and “port 25” (i.e. line 20) do not appear in “FIG. 2” and “FIG. 3”, respectively and thus appropriate clarification is needed; line 24, note that --as shown in FIG. 4-- should be inserted after “space” for an appropriate characterization consistent with the labeling in that drawing. Page 20, line 24; page 21, line 1; page 27, line 18; page 28, line 23: note that “fixed edge 91” and “support pieces 92” are respectively vague in meaning, especially since such features are not labeled in any one of FIGS. 4 & 5 and thus appropriate clarification is needed. Page 22, line 20 through page 24, line 2, note that the reference labels described herein should reference those drawings in which they appear (e.g. “end portion 61” is in --FIGS. 4 and 6--, “port 25” is just in --FIG. 4--, etc.) for clarity and completeness of description. Page 24, lines 4, 5 and page 31, lines 17, 18, note that “port 25” and “portion 28” are respectively vague in meaning, especially since such features are not labeled in FIGS. 5, 8, 9. Page 26, line 14, note that --(FIGS. 4 and 5)-- should be inserted after “80” for consistency with the labeling in that drawing. Page 29, line 13, note that --(FIG. 4)-- should be inserted after “61” for consistency with the labeling in that drawing. Page 30, lines 12-20, note that the reference labels described herein should reference those drawings in which they appear (e.g. “portion 140” is in --FIGS. 7 and 9--, “port 25” is just in --FIG. 7--, etc.) for clarity and completeness of description. Page 31, lines 6, 20 and page 32, line 21, note that --(FIG. 8)-- should be inserted after “195” (i.e. page 31, line 6), inserted after “170” (i.e. page 31, line 20) and inserted after “180” (i.e. page 32), respectively for consistency in that drawing. Page 31, line 10 and page 32, line 16, note that --(FIG. 9)-- should be inserted after “163” (i.e. page 31) and inserted after “161” (i.e. page 32), respectively for consistency with the labeling in that drawing. Page 31, line 6, note that “through hole 171” is vague in meaning, especially since such a feature is not labeled in any one of FIGS. 8 & 9 and thus appropriate clarification is needed. Page 33, line 11, note that--as shown in FIGS. 10 and 11-- should be inserted after “270” for an appropriate characterization consistent with the labeling in those drawings. Page 34, lines 9, 19, note that --(FIG. 10)-- should be inserted after “252” & “250” (i.e. both in line 10) and inserted after “271” (i.e. line 19), respectively for consistency with the labeling in that drawing. Page 35, lines 21, 22, note that--as shown in FIGS. 13 and 14-- should be inserted after “370” and “395”, respectively for an appropriate characterization consistent with the labeling in those drawings. Page 36, lines 22, 23, note that--as shown in FIGS. 16 and 17-- should be inserted after “470” and “495”, respectively for an appropriate characterization consistent with the labeling in those drawings. Page 37, line 10, note that --(FIG. 16)-- should be inserted after “450” for consistency with the labeling in that drawing. Page 38, line 9 through page 41, line 20, note that the reference labels described therein should reference those drawings in which they appear (e.g. “portions 564” is in --FIGS. 19 and 21--, “through hole 597” is just in --FIG. 19--, etc.) for clarity and completeness of description. Page 41, lines 24, 25, note that --(FIGS. 22 and 23)-- should be inserted after “670b” (i.e. line 24) and --(FIG. 22)-- should be inserted after “25” (i.e. line 25), respectively for consistency with the labeling in those drawings. Page 43, lines 4, 10, note that the recitations of “locking end 652” (i.e. line 4) and “contact plate 652” (i.e. line 10) do not appear to be consistent, especially since the same reference label is designated by different descriptions and thus appropriate clarification is needed; lines 4-7, 10, note that --(FIGS. 22 and 23)-- should be inserted after reference labels (652, 650, 680), respectively for consistency with the labeling in those drawings. Page 45, lines 10-17, note that the recitations of “port 25”, of “holes 771a and 771b” and of “side terminal 750a” are respectively vague in meaning, especially since these reference labels do not appear in any of FIGS. 25 to 27 and thus appropriate clarification is needed; line 22, note that --(FIGS. 25 and 26)-- should be inserted after “760” for consistency with the labeling in that drawing. Page 46, line 5, note that --as shown in FIGS. 25 and 26-- should be inserted after “762” for an appropriate characterization consistent with the labeling in those drawings; line 14, note that --(FIG. 25)-- should be inserted after “750a” for consistency with the labeling in that drawing. Page 46, line 10 and page 47, line 3, note that --as shown in FIG. 25-- should be inserted after “770b” (i.e. page 46) and inserted after “780b” (i.e. page 47), respectively for appropriate characterizations consistent with the labeling in that drawing. Page 47, line 18, should the reference to FIG. “26” properly refer to FIG. --25--, especially since the subsequent description refer to features depicted in FIG. 25?  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels and/or descriptive wording appearing in the indicated drawings need a corresponding description in the specification’s description of that drawing for clarity and completeness of description: FIG. 1 (89, 96, certain descriptive wording in and outside the blocks); FIG. 2 (2’, 10, certain descriptive wording in and outside the blocks); FIG. 3, “23”; FIGS. 4, 5, 6 (62, 63); FIGS, 4, 5, “72”; FIGS. 7, 8, 9, “153”; FIGS. 7, 8 (90, 130, 197); FIGS. 7, 9, “180”; FIG. 7 (161, 162, 163, 171); FIGS. 10-12, (251, 253, 262, 263)”; FIGS. 10, 11, (230, 280); FIGS. 13-15 (351, 353, 354, 360, 361, 362, 363, 380); FIGS. 13, 14, “397”; FIGS. 13, 15, (352, 355); FIG. 13, “330”; FIGS. 16-18 (451, 453, 454, 455, 461, 462, 463); FIGS. 16, 17 (471, 497); FIGS. 16, 18, “452”; FIG. 16, “430”; FIGS. 19-21,”553”; FIGS. 19, 20, “530”; FIGS. 22, 23, “630” FIG. 19, “581”; FIGS. 25-27, “753”; FIGS. 25, 26, “751”; FIG. 26, “752”.  Appropriate correction is required.
The use of the trademark Teflon (i.e. page 23, lines 16 & 17) has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrode pad (i.e. claims 1 & 16) and the assembler (i.e. claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15; 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 3, note that it is unclear with respect to what defined feature would “an outer member” be associated with and thus appropriate clarification is needed; line 6, note that the recitation of “the electric flow” appears to lack strict antecedent basis; line 10, note that it is unclear with respect to what defined feature would “a terminal insertion port” be associated with and thus appropriate clarification is needed.
In claim 1, lines 5, 6 & 10 and in claim 16, lines 5, 6, 9, 10, note that it is unclear how the recited function of “to absorb assembly tolerance existing …” would be associated with the features as defined in the claims, respectively at these instances and thus appropriate clarification is needed;
In claim 3, lines 1 & 2, note that it is unclear whether the recitation of “the first side terminal …  is disposed in the terminal insertion port” would be consistent with “the first side terminal” being “contacted with the electrode pad”, as recited in claim 1 and thus appropriate clarification is needed; line 2, note that the recitation of “and moved with the dielectric body” is vague in meaning and thus appropriate clarification is needed; lines 4 & 5, note that the recitation herein appears to be redundant, especially since the same limitation has been recited in claim 1, from which this claim ultimately depends; line 6, note that the recitation of “is housed in the other” is vague in meaning and thus appropriate clarification is needed.
In claim 4, lines 2 & 3, note that the recitation of “in a top-to-bottom direction” is vague in meaning, especially since no such “top-to-bottom” orientation has been positively established and thus appropriate clarification is needed.
In claims 5, 6, lines 2, 3 in each claim, note that the respective recitations of “upper end portion” (i.e. claim 5, line 2; claim 6, line 3) and “lower end portion” (i.e. claim 5, line 3; claim 6, line 2), at these instances are vague in meaning, especially in view of the indefinite nature of “upper” and “lower” orientations associated with the claimed features and thus appropriate clarification is needed.
In claim 7, line 2, note that the recitation of “the outer circumference of the first side terminal” is vague in meaning, especially since no “outer circumferential surface” has been positively associated with the “first side terminal” and thus appropriate clarification is needed.
In claim 8, line 2, note that the recitation of “the RF signal connecting portion provided in the terminal insertion port” is vague in meaning, especially since there has been no positive recitation in the claims of the RF signal portion being “provided in” the terminal insertion port and thus appropriate clarification is needed.
In claim 9, lines 2, 3, note that it is unclear how “a filter body”, as recited herein relates to a “cavity filter”, as recited in claim 1, from which this claim ultimately depends and thus appropriate clarification is needed.
In claim 12, note that it is unclear how “two or more elastic rings”, as recited herein relates to the “at least one elastic ring”, as recited in claim 11 (i.e. the two or more elastic rings are a part of the at least one elastic ring, the two or more elastic rings are separate and distinct from the at least one elastic ring, etc.) and thus appropriate clarification is needed.
In claim 14, lines 2 & 3, note that “the top surface of the second side terminal” appear to lack strict antecedent basis and thus appropriate clarification is needed. 
The following claims have been found to be objectionable for reasons set forth below: 
In claims 5, 6, line 1 in each claim, note that --plurality of-- should be inserted prior to “tension”, respectively at these instances for consistency in claim terminology.
In claim 10, line 3, it is noted that --of the terminal portion-- should be inserted after “second side terminal” for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Quan et al. 
Quan et al (i.e. Fig. 1) discloses an electrical connection between an RF signal connecting portion (i.e. coaxial transmission line 80) and an electrode pad (i.e. conductive pad 64A5) that forms a terminal insertion port spaced a predetermined distance apart from the RF signal connecting portion, where the electrical connection is formed through a terminal portion that includes a first side terminal (i.e. the circular bore (94A) in the cover (94) as shown in Fig. 1) and a second side terminal (i.e. the center conductor (82, 82A) in Fig. 1); an elastic member (i.e. compressible interconnect structure 86) that electrically contacts the RF signal connecting portion (80) through the center conductor (82, 82A) of the second side terminal and electrically contacts the electrode pad (64A5) through insertion into the circular bore (94A) of the first side terminal. Regarding claim 2, it is noted that a dielectric body (i.e. dielectric spacer 88A) is inserted into the terminal insertion port, thereby covering the terminal portion.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oldfield pertains to an electrical connector that provides a resilient connection.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee